Citation Nr: 0704035	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
service connected restrictive lung disease secondary to 
postoperative right upper lobectomy with history of 
serofibrinous pleurisy, with resection of right 5th rib.  

2.  Entitlement to a compensable rating for service connected 
postoperative residuals of a right 5th rib resection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to a rating in excess of 
10 percent for service connected restrictive lung disease and 
to a compensable rating for service connected postoperative 
residuals of right 5th rib resection.  In an August 2004 
rating decision, the RO continued the 10 percent rating for 
service connected restrictive lung disease.  In a December 
2005 rating decision, the RO granted an increase for service 
connected restrictive lung disease and assigned a 60 percent 
disability rating, effective November 2005.


FINDINGS OF FACT

1.  The veteran's restrictive lung disease resulted in a FEV-
1 of 38 percent and a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 33 
percent of the predicted value and 8.2 ml/min/mmHg maximum 
exercise capacity.

2.  The veteran's service-connected rib disability is 
manifested by resection of one rib, fifth right, without 
regeneration.


CONCLUSIONS OF LAW

1.  The criteria for an increased higher to 100 percent for 
restrictive lung disease secondary to postoperative right 
upper lobectomy with history of serofibrinous pleurisy, with 
resection of right 5th rib, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, Diagnostic Code 6843 (2006).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected postoperative 
residuals of right 5th rib resection have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 
4.20, 4.27, 4.71a, Diagnostic Code 5299-5297 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in September 2005.  The veteran was 
told of the requirements to successfully establish an 
increased rating, advised of his and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the September 
2005 notice letter was subsequently considered by the RO in 
the December 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Since the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within the VA 
that the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
service connection claim, to include a claim for an increased 
rating.

Regarding the veteran's appeal, it does not appear as though 
the veteran received notice regarding an effective date for 
the award of benefits.  Nonetheless, the veteran will not be 
prejudiced in this regard.  With regard to the veteran's 
restrictive lung disorder, a total rating has been assigned, 
and the RO will effectuate the grant and assignment of the 
proper effective date.  Additionally, because the claim of 
entitlement to a compensable rating for service connected 
postoperative residuals of a right 5th rib resection is being 
denied, the assignment of an effective date is moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in December 2002, July 2004, and November 2005.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Increased rating

Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

A.  Restrictive lung disease

Amendments to the respiratory disability regulations removed 
Diagnostic Code 6818 and added Code 6843, traumatic chest 
wall defect, pneumothorax, hernia, etc. 38 C.F.R. § 4.97 (in 
effect as of October 7, 1996).  Since the veteran filed his 
claim for an increased evaluation in July 2002, his 
disability must be considered under the current regulations.

Service connection for pleurisy, fibrinous, right, residuals 
of segmental resection of superior segment, right lower lobe, 
for removal of abscess was granted in September 1956.  A 10 
percent disability evaluation was assigned.  That rating 
remained in effect until the veteran filed his claim for an 
increased rating in July 2002.  As indicated above, a rating 
decision was issued in December 2005 that granted a 60 
percent disability evaluation, effective from November 2005.

Under Diagnostic Code 6843, traumatic chest wall defects and 
pneumothorax are rated based on the General Rating Formula 
for Restrictive Lung Disease.  This formula allows a total 
disability evaluation, based on PFT testing, if FEV-1 less 
than 40 percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent evaluation is authorized with FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 30 percent evaluation is awarded with FEV-1 of 56- 
to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56- to 65-percent predicted.  Finally, a 10 
percent rating is given with FEV-1 of 71- to 80-percent 
predicted, or; FEV- 1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.

The General Rating Formula for Restrictive Lung Disease 
contains the following notes:

Note (1):  A 100-percent rating shall be assigned for 
pleurisy with empyema, with or without pleurocutaneous 
fistula, until resolved.

Note (2):  Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.

Note (3):  Gunshot wounds of the pleural cavity with bullet 
or missile retained in lung, pain or discomfort on exertion, 
or with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.

Since the veteran's request for an increased rating, he has 
undergone several Pulmonary Function Tests (PFT).  Following 
a thorough review of the entire claims file, the Board finds 
that the objective test values from the July 2004 and 
November 2005 VA examinations authorize a higher evaluation 
for the veteran's disability.  During the July 2004 
examination, the FEV-1 value obtained was 38 percent.  During 
the November 2005 examination, the FEV-1 value obtained was 
40 percent and the DLCO value obtained was 33 percent 
predicted or 8.2 ml/min/mmHg.  Under the criteria of 
Diagnostic Code 6843, 38 percent FEV-1 value or a 33 percent 
predicted DLCO value requires a 100 percent disability 
rating.  The veteran has a current disability rating of 60 
percent under Diagnostic Code 6843.  Therefore, an increased 
rating is warranted.

B.  Postoperative residuals of right 5th rib resection

The veteran's service-connected residuals of right rib 
fractures have been rated zero percent disabling by the RO 
under the provisions of Diagnostic Code 5299-5297.  38 C.F.R. 
§§ 4.20, 4.27, 4.71a.

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 5297 provides that a 10 percent evaluation is 
warranted for the removal of one rib or the resection of two 
or more ribs without regeneration.  A 20 percent evaluation 
is warranted where two ribs have been removed.  A 30 percent 
evaluation is warranted where three or four ribs have been 
removed.  A 40 percent evaluation is warranted where five or 
six ribs have been removed.  And a maximum 50 percent 
evaluation is warranted for the removal of six or more ribs.  
Notes to this code provide that the rating for rib resection 
or removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of pleural 
cavity.  However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  38 C.F.R. § 4.71a.

In December 2002, the veteran was afforded a VA examination.  
The claims file was reviewed.  The examiner noted that the 
veteran previously underwent a right thoracotomy in 1956 for 
lung abscess in which a right 5th rib resection was performed 
as part of the procedure.  At that time, the veteran 
complained of having right and left anterior chest discomfort 
and stated that he was previously diagnosed as having 
costochondritis.  He had sharp stabbing and sometimes 
cramping discomfort in the left anterior lower ribcage, which 
was worse with standing or twisting.  He also complained of 
having numbness and occasional aching around the thoracotomy 
scar with increased activity.  Physical examination showed 
right thoracotomy and right 5th rib surgically absent.  There 
was tenderness to palpation of the costochondral junction of 
the left anterior lower chest without bony deformity, redness 
or mass.  The veteran was diagnosed as having surgical 
absence of the right 5th rib and costochondritis.  

VA medical treatment records show that in February 2003, the 
veteran was treated for right side chest pain in the area 
where he had a rib removed.  He stated that he had been 
experiencing pain in that area for the last several years and 
has shortness of breath when walking from the pain.  

In July 2004, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of having occasional sharp stabbing 
pain that occurred with prolonged standing or walking in the 
right lateral chest over the last 10 years.  He stated that 
he experienced the pain on a daily basis and had dyspnea 
after walking one block.  Physical examination showed a large 
right thoracotomy scar with tenderness along the anterior 
axillary line and mid axillary line and decreased 
diaphragmatic excursion on the right.  Breath wounds were 
distant without wheezes, rales, or rhonchi.  Chest x-rays 
revealed stable postoperative right upper lobectomy changes 
with old healed granulomatous disease.  The veteran was 
diagnosed as having serofibrinous pleurisy status right upper 
lobectomy with moderate to severe residual chest wall pain.  

In November 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of having residual pain in the right 
lateral chest wall since his thoracotomy with worsening 
dyspnea on exertion the last several years.  The veteran 
stated that he experienced dyspnea upon walking 2 to 3 
blocks.  He has not been incapacitated by his chest pain or 
pulmonary function in the past 12 months.  Physical 
examination showed that the veteran walked approximately 80 
feet without having dyspnea.  The source of the veteran's 
pain was underneath the ribcage on the right side extending 
into the right lateral flank, about 12 inches below the 
surgical scar.  The veteran did have extensive scarring on 
the right side, though without acute tenderness.  The veteran 
was diagnosed as having status post right superior segment 
lower lobe resection for lung abscess with residual pleural 
scarring.  

A separate examination for scarring was also conducted, which 
revealed a well-healed thoracotomy scar measuring 36 cm. on 
the right flank.  There was no pain on examination of the 
scar, though the veteran complained of a lack of sensation 
extending 1 inch above and below the scar throughout his 
flank.  There was no adherence to underlying tissue, texture 
of the skin was normal, and the scar was stable.  There was 
no elevation or depression of the surface of the scar and the 
scar was deep, though without underlying soft tissue loss or 
damage.  There was no inflammation, edema, keloid formation, 
discoloration, induration, inflexibility, or limitation of 
motion found.  The veteran was diagnosed as having right 
sided thoracotomy scar with residuals. 

As noted above, in order for a higher disability rating to be 
assigned under Diagnostic Code 5297, there must be, at a 
minimum, removal of one rib or the resection of two or more 
ribs without regeneration, which warrants a 10 percent 
rating.  Here, the evidence of record does not show, nor does 
the veteran claim, the loss or resection of any ribs besides 
the resection of the 5th right rib.  Therefore, an increased 
rating of 10 percent for the veteran's service-connected 
residuals of right rib fractures is not warranted. 

The Board notes that the Court has held that different 
problems resulting from a single injury may warrant separate 
ratings when none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  In the present case, the July 2004 and 
November 2005 VA examinations noted the veteran had a scar as 
a result of the 5th right rib resection, for which the 
veteran complained of having pain and numbness.  Therefore, 
the Board will consider whether a separate rating is 
warranted for the veteran's scar.

While this appeal was pending, the applicable rating criteria 
for skin disorders (including residual scars) were amended - 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Prior to August 30, 2002, scars were rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7800 through 7805 
(2001).  Diagnostic Code 7800 provided ratings for scars of 
the head, face, or neck.  Diagnostic Codes 7801 and 7802 
provided ratings for scars from second and third degree 
burns.  Obviously, these provisions are not for application, 
given the nature of the veteran's disability.  Under 
Diagnostic Code 7803, a maximum 10 percent rating was 
assigned for scars that were poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a maximum 10 percent 
was assigned for scars that were tender and painful on 
objective demonstration.  No higher rating was available 
under these provisions.  Finally, under Diagnostic Code 7805, 
scars could be rated based on limitation on function of the 
part affected.

Under the new Diagnostic Code 7802, a maximum 10 percent 
rating is warranted for scars, other than the head, face, or 
neck, which are superficial, which do not cause limited 
motion, and which involve area or areas of 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802.

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars and for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.

Under the new Diagnostic Code 7805, scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

In the present case, a separate rating is not warranted for 
the veteran's scar.  Although physical examination during the 
July 2003 examination showed tenderness along the anterior 
axillary line and mid axillary line, no tenderness was found 
during the November 2005 scarring examination.  Physical 
examination during the November 2005 examination showed a 
deep scar with no underlying soft tissue damage and no 
adherence to underlying tissue.  Therefore, the scar is 
considered superficial.  Examination revealed a 36 cm stable 
scar with normal skin texture.  There was no inflammation, 
edema, keloid formation, discoloration, induration, 
inflexibility, or limitation of motion.  Although the veteran 
complained of having numbness around the scar, there was no 
pain or tenderness found and the overall symptoms associated 
with the scar do not approximate the requirements for a 
compensable rating under any of the applicable Diagnostic 
Codes for scars, old or new.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No 
additional compensation is warranted under these provisions 
because no functional loss, disability, or other 
manifestations of the service-connected postoperative 
residuals of right 5th rib resection have been shown.

The preponderance of the evidence is against a compensable 
rating higher for the veteran's postoperative residuals of 
right 5th rib resection.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a total disability rating for service-
connected restrictive lung disease secondary to postoperative 
right upper lobectomy with history of serofibrinous pleurisy, 
with resection of right 5th rib under Diagnostic Code 6843 is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Entitlement to a compensable rating for service connected 
postoperative residuals of a right 5th rib resection is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


